Exhibit 10.35

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into, by and between
SunGard HTE Inc. (the “Company”) and Gil Santos (“Executive”) as of November 15,
2007 (the “Effective Date”).

WHEREAS, the parties desire to enter into an agreement to reflect Executive’s
executive capacities in the Company’s business and to provide for Executive’s
employment by the Company, upon the terms and conditions set forth herein.

WHEREAS, Executive has agreed to certain confidentiality, non-competition and
non-solicitation covenants contained hereunder, in consideration of the
additional benefits provided to Executive under this Agreement.

WHEREAS, certain capitalized terms shall have the meanings given those terms in
Section 3 of this Agreement.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Employment. The Company hereby agrees to continue to employ Executive, and
Executive hereby accepts such continued employment and agrees to perform
Executive’s duties and responsibilities, in accordance with the terms,
conditions and provisions hereinafter set forth.

1.1 Employment Term. This Agreement shall be effective as of the Effective Date,
and shall continue until December 31, 2008, unless the Agreement is terminated
sooner in accordance with Section 2 below. In addition, the term of the
Agreement shall automatically renew for periods of one year unless either party
gives written notice to the other party, at least 60 days prior to the end of
the initial term or at least 60 days prior to the end of any one-year renewal
period, that the Agreement shall be terminated; provided, however, that this
Agreement may not be terminated for 12 months following a Change of Control,
spin off of the Public Sector Business or a Sale of the Public Sector Business.
The period commencing on the Effective Date and ending on the date on which the
term of Executive’s employment under the Agreement shall terminate is
hereinafter referred to as the “Employment Term.” The failure of the Company to
renew this Agreement shall not be considered a termination of Executive’s
employment under this Agreement.

1.2 Duties and Responsibilities. During the Employment Term, Executive shall
serve as the Chief Executive Officer of the Company and of the SunGard Public
Sector Business, or in such other executive positions as Executive’s supervisor
determines. For purposes of this Agreement, Executive’s “supervisor” is the
person or persons in executive management of SunGard to whom Executive directly
reports. Executive shall perform all duties and accept all responsibilities
incident to such position or as may be reasonably assigned to him by Executive’s
supervisor.

1.3 Extent of Service. During the Employment Term, Executive agrees to use
Executive’s full and best efforts to carry out Executive’s duties and
responsibilities under



--------------------------------------------------------------------------------

Section 1.2 hereof with the highest degree of loyalty and the highest standards
of care and, consistent with the other provisions of this Agreement, Executive
agrees to devote substantially all of Executive’s business time, attention and
energy thereto. The foregoing shall not be construed as preventing Executive
from making investments in other businesses or enterprises, provided that
Executive agrees not to become engaged in any other business activity which, in
the reasonable judgment of Executive’s supervisor, is likely to interfere with
Executive’s ability to discharge Executive’s duties and responsibilities to the
Company. The Executive will not serve on the board of directors of an entity
unrelated to the Company (other than a non-profit charitable organization)
without the consent of Executive’s supervisor and the Chief Compliance Officer
as detailed in the SunGard Global Business Conduct and Compliance Program.

1.4 Base Salary. During the Employment Term, for all the services rendered by
Executive hereunder, the Company shall pay Executive a base salary (“Base
Salary”), at the annual rate in effect on the date of this Agreement, payable in
installments at such times as the Company customarily pays its other employees.
Executive’s Base Salary shall be reviewed periodically for appropriate increases
by the Executive’s supervisor pursuant to the Company’s normal performance
review policies for senior level executives.

1.5 Retirement, Welfare and Other Benefit Plans and Programs. During the
Employment Term, Executive shall be entitled to participate in all employee
retirement and welfare benefit plans and programs made available to the
Company’s senior level executives as a group, as such retirement and welfare
plans may be in effect from time to time and subject to the eligibility
requirements of such plans. During the Employment Term, Executive shall be
provided with executive fringe benefits and perquisites under the same terms as
those made available to the Company’s senior level executives as a group, as
such programs may be in effect from time to time. During the Employment Term,
Executive shall be entitled to vacation and sick leave in accordance with the
Company’s vacation, holiday and other pay for time not worked policies. Nothing
in this Agreement or otherwise shall prevent the Company from amending or
terminating any retirement, welfare or other employee benefit plans, programs,
policies or perquisites from time to time as the Company deems appropriate.

1.6 Reimbursement of Expenses. During the Employment Term, Executive shall be
provided with reimbursement of reasonable expenses related to Executive’s
employment by the Company on a basis no less favorable than that which may be
authorized from time to time for senior level executives as a group.

1.7 Incentive Compensation. During the Employment Term, Executive shall be
entitled to participate in all short-term and long-term incentive programs
established by the Company for its senior level executives, at such levels as
Executive’s supervisor determines. Executive’s incentive compensation shall be
subject to the terms of the applicable plans and shall be determined based on
Executive’s individual performance and Company performance as determined by
Executive’s supervisor.

1.8 Equity Compensation. As additional consideration for the terms and
conditions of this Agreement, the Executive shall receive an equity grant of
47,358 restricted stock units and 119,264 stock options in 2007.

 

2



--------------------------------------------------------------------------------

2. Termination. Executive’s employment shall terminate upon the occurrence of
any of the following events:

2.1 Termination Without Cause. The Company or Executive’s supervisor may
terminate Executive’s employment with the Company at any time without Cause (as
defined in Section 3) (in which case the Employment Term shall be deemed to have
ended) upon not less than 60 days’ prior written notice pursuant to Section 11
to Executive; provided, however, that, in the event that such notice is given,
Executive shall be allowed to seek other employment, to the extent such other
employment is consistent with Executive’s obligations under Section 5.

2.2 Benefits Payable Upon Termination Without Cause.

(a) Upon any termination described in Section 2.1 above, Executive shall be
entitled to receive only the amount due to Executive under the Company’s then
current severance pay plan for employees, if any. No other payments or benefits
shall be due under this Agreement to Executive, but Executive shall be entitled
to any benefits accrued or earned in accordance with the terms of any applicable
benefit plans and programs of the Company.

(b) Notwithstanding the provisions of Section 2.2(a), in the event of a
termination of Executive as described in Section 2.1 during the Employment Term,
if Executive executes and does not revoke a Release (as defined in Section 3),
Executive shall be entitled to receive the following severance benefits, in lieu
of the payment described in Section 2.2(a):

(i) Executive shall receive a lump sum cash payment equal to one times
Executive’s annual Base Salary plus Executive’s Target Incentive Bonus in effect
immediately before the Termination Date (as defined in Section 3). For this
purpose, the “Target Incentive Bonus” means Executive’s target annual incentive
bonus amount (measured at the fourth quartile target, identified “goal” target
or other similar target as determined by the Company at the date of termination,
without taking into account any incentive override for above goal performance,
or any project-specific or other non-standard incentives) in effect under the
Company’s Executive Incentive Plan for the year of termination.

(ii) Executive shall receive a pro rata Target Incentive Bonus for the year in
which Executive’s Termination Date occurs. The pro rata amount shall be
determined as the Target Incentive Bonus multiplied by the number of days in
which Executive was employed by the Company during the year of termination,
including the Termination Date, divided by 365.

(iii) The Company shall pay Executive a lump sum cash payment equal to the cost
(calculated as described below) that Executive would incur if Executive
continued medical, dental and vision coverage for Executive, and, where
applicable, his or her spouse and dependents, for the one-year period following
the Termination Date. For this purpose, the monthly cost shall be determined as
100% of the applicable monthly premium for the cost of medical, dental and
vision coverage for Executive, less the monthly premium charge that is paid by
active Company employees for similar coverage as in effect at Executive’s
termination date. The cash payment shall be increased by a tax gross up payment
equal to Executive’s income and FICA tax imposed on the payment under this
subsection (iii). Executive may elect COBRA continuation coverage according to
the terms of the Company’s applicable benefit plans.

 

3



--------------------------------------------------------------------------------

(iv) Executive shall receive any other amounts earned, accrued or owing but not
yet paid under Section 1 above and any other benefits in accordance with the
terms of any applicable plans and programs of the Company.

(v) Payment of the lump sum benefits described above shall he made within 60
days after Executive’s Termination Date, subject to Executive’s execution of an
effective Release.

2.3 Retirement or Other Voluntary Termination. Executive may voluntarily
terminate employment for any reason, including voluntary retirement, upon 60
days’ prior written notice pursuant to Section 11. In such event, after the
effective date of such termination, no further payments shall be due under this
Agreement. However, Executive shall be entitled to any benefits due in
accordance with the terms of any applicable benefit plans and programs of the
Company.

2.4 Disability. The Company may terminate Executive’s employment if Executive
has been unable to perform the essential functions of Executive’s position with
the Company, with or without reasonable accommodation, by reason of physical or
mental incapacity for a period of six consecutive months (“Disability”).
Executive agrees, in the event of a dispute under this Section 2.4 relating to
Executive’s Disability, to submit to a physical examination by a licensed
physician selected by the Board. If Executive’s employment terminates on account
of Disability, no further payments shall be due under this Agreement. However,
Executive shall be entitled to (i) any benefits due in accordance with the terms
of any applicable benefit plans and programs of the Company and (ii) a pro rated
bonus for the year in which Executive’s Disability occurs, which bonus shall be
calculated and paid according to Section 2.2(b)(ii) above.

2.5 Death. If Executive dies while employed by the Company, the Company shall
pay to Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, (i) any amounts earned, accrued or owing but not yet
paid under Section 1 above and any benefits accrued or earned under the
Company’s benefit plans and programs according to the terms of such plans and
(ii) a pro rated bonus for the year in which Executive’s death occurs, which
bonus shall be calculated and paid according to Section 2.2(b)(ii) above.
Otherwise, the Company shall have no further liability or obligation under this
Agreement to Executive’s executors, legal representatives, administrators, heirs
or assigns.

2.6 Cause. The Company or Executive’s supervisor may terminate Executive’s
employment at any time for Cause upon written notice to Executive, in which
event all payments under this Agreement shall cease, except for Base Salary to
the extent already accrued. Executive shall be entitled to any benefits accrued
or earned before Executive’s termination in accordance with the terms of any
applicable benefit plans and programs of the Company; provided that Executive
shall not be entitled to receive any unpaid short-term or long-term cash
incentive payments or unvested options.

 

4



--------------------------------------------------------------------------------

3. Definitions. For purposes of this Agreement, the following terms shall have
the meanings specified in this Section 3:

(a) “Affiliate” shall mean any direct or indirect subsidiary or parent of
SunGard Data Systems Inc. and any other entity that, directly or indirectly,
through one or more intermediaries, controls, is controlled by or is under
common control with SunGard Data Systems Inc.

(b) “Cause” shall mean any of the following grounds for termination of
Executive’s employment:

(i) Executive is convicted of (or pleads guilty or nolo contendre to) a felony;

(ii) Executive neglects, refuses or fails to perform his or her material duties
to the Company (other than a failure resulting from Executive’s incapacity due
to physical or mental illness), which failure has continued for a period of at
least 30 days after a written notice of demand for substantial performance,
signed by a duly authorized officer of the Company, has been delivered to
Executive specifying the manner in which Executive has failed substantially to
perform unless such remedial action would not have been meaningful under the
circumstances;

(iii) Executive commits an act of dishonesty or breach of trust or otherwise
engages in misconduct in the performance of Executive’s duties;

(iv) Executive engages in public conduct that is harmful to the reputation of
the Company;

(v) Executive breaches any written non-competition, non-disclosure or
non-solicitation agreement, or any other agreement in effect with the Company or
SunGard, including without limitation the provisions of Section 5 of this
Agreement; or

(vi) Executive breaches the Company’s written code of business conduct and
ethics, including the Global Business Conduct and Compliance Program.

(c) “Change of Control” means the occurrence of (a) any consolidation or merger
of SunGard Capital Corp. (or any other parent company (a “Parent Company”) of
SunGard that owns each of the availability services business segment, financial
systems business segment, higher education systems business segment and Public
Sector Business with or into any other person, or any other corporate
reorganization, transaction or transfer of securities of Capital Corp. (or such
other Parent Company) by its stockholders, or series of related transactions
(including the acquisition of capital stock of Capital Corp. or such other
Parent Company), whether or not Capital Corp. (or such other Parent Company) is
a party thereto, in which the stockholders of Capital Corp. immediately prior to
such consolidation, merger, reorganization or transaction, own, directly or
indirectly, capital stock either (i) representing directly, or indirectly
through one or more entities, less than fifty percent (50%) of the economic
interests in or voting power of Capital Corp. (or such other Parent Company) or
other surviving entity immediately after such consolidation, merger,
reorganization or transaction or (ii) that

 

5



--------------------------------------------------------------------------------

does not directly, or indirectly through one or more entities, have the power to
elect a majority of the entire board of directors of Capital Corp. (or such
other Parent Company) or other surviving entity immediately after such
consolidation, merger, reorganization or transaction, (b) any transaction or
series of related transactions, whether or not Capital Corp. (or such other
Parent Company) is a party thereto, after giving effect to which in excess of
fifty percent (50%) of the voting power of Capital Corp. (or such other Parent
Company) is owned directly, or indirectly through one or more entities, by any
person and its “affiliates” or “associates” (as such terms are defined in the
Rules promulgated under the Exchange Act of 1934, as amended (the “Exchange Act
Rules”)) or any “group” (as defined in the Exchange Act Rules), other than,
directly or indirectly, Qualified Institutional Investors (as defined in the
Stockholders Agreement, which is incorporated by reference herein) (and in the
case of a “group”, excluding a percentage of such “group” equal to the
percentage of the voting power of such group controlled by any Qualified
Institutional Investors), excluding, in any case referred to in clause (a) or
(b) any Initial Public Offering (as defined in the Stockholders Agreement) or
any bona fide primary or secondary public offering following the occurrence of
an Initial Public Offering; or (c) a sale, lease or other disposition of all or
substantially all of the assets of Capital Corp. or such other Parent Company,
in each case on a consolidated basis with its subsidiaries (including the stock
of SunGard), excluding, in any case referred to in clause (c), any sale, lease
or other disposition to an entity of which the stockholders of Capital Corp.
immediately prior to the sale, lease or other disposition own, directly or
indirectly, through one or more entities, capital stock either representing
directly, or indirectly through one or more entities, 50% or more of the
economic interests or voting power.

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(e) “Public Sector Business” means SunGard’s public sector business segment,
including any future business acquired by SunGard that is considered part of the
public sector systems business.

(f) “Release” means a release substantially in the form of Exhibit A attached to
this Agreement, which may be subsequently modified only based on recommendations
of the Company’s counsel to reflect changes in applicable law after the date of
this Agreement.

(g) “Sale of the Public Sector Business” means the sale, exchange or other
disposition or transfer of all or substantially all of the business or assets of
the Public Sector Business to a purchaser that is unrelated to SunGard or any of
the Investors; provided that a Sale of the Public Sector Business shall not also
constitute a Change of Control.

(h) “SunGard” shall mean SunGard Data Systems Inc., its Affiliates and their
respective successors.

(i) “Termination Date” shall mean the effective date of the termination of
Executive’s employment relationship with the Company pursuant to this Agreement.

4. Notice of Termination. Any termination of Executive’s employment shall be
communicated by a written notice of termination to the other party hereto given
in accordance with Section 11. The notice of termination shall (i) indicate the
specific termination provision in

 

6



--------------------------------------------------------------------------------

this Agreement relied upon, (ii) briefly summarize the facts and circumstances
deemed to provide a basis for a termination of employment if for cause, and
(iii) specify the Termination Date in accordance with the requirements of this
Agreement.

5. Restrictive Covenants.

5.1 Non-disclosure. At all times during the Employment Term and continuing at
all times after Executive’s Termination Date, and except as required by
applicable law or in a judicial or administrative proceeding, Executive shall
not disclose to anyone outside the Company, or use for the benefit of anyone
other than the Company or SunGard, any confidential or proprietary information
relating to business of the Company or SunGard, whether acquired by Executive
before, during or after employment with the Company. Executive acknowledges that
the proprietary and confidential information of the Company and SunGard
includes, by way of example: (a) the identity of customers and prospects, their
specific requirements, and the names, addresses and telephone numbers of
individual contacts; (b) prices, renewal dates and other detailed terms of
customer and supplier contracts and proposals; (c) pricing policies, information
about costs, profits and sales, methods of delivering software and services,
marketing and sales strategies, and software and service development strategies;
(d) source code, object code, specifications, user manuals, technical manuals
and other documentation for software products; (e) screen designs, report
designs and other designs, concepts and visual expressions for software
products; (f) employment and payroll records; (g) forecasts, budgets,
acquisition models and other non public financial information; and (h) expansion
plans, business or development plans, management policies, information about
possible acquisitions or divestitures, potential new products, markets or market
extensions, and other business and acquisition strategies and policies. The
provisions of this Section 5.1 shall survive any termination or expiration of
this Agreement.

5.2 Works and Ideas. Executive shall promptly communicate to the Company, in
writing, all marketing strategies, product ideas, software designs and concepts,
software enhancement and improvement ideas, and other ideas and inventions
(collectively, “Works and Ideas”) pertaining to the business of the Company or
SunGard in any material respect, whether or not patentable or copyrightable,
that are made, written, developed or conceived by Executive, alone or with
others, at any time (during or after business hours) while Executive is employed
by the Company (including at any time prior to the date of this Agreement) or
during the three months after Executive’s Termination Date. Executive
acknowledges that all of those Works and Ideas will be the exclusive property of
the Company or SunGard, and hereby assigns and agrees to assign all of
Executive’s right, title and interest in those Works and Ideas to the of the
Company or SunGard. Executive shall sign all documents that the Company
reasonably requests to confirm its ownership of those Works and Ideas, and shall
reasonably cooperate with the Company, at the Company’s expense, to allow the
Company and SunGard to take full advantage of those Works and Ideas.

5.3 Non-Competition and Non-Solicitation. During the Employment Term and within
one year after Executive’s termination of employment with the Company for any
reason, whether or not payments are being made under this Agreement, Executive
shall not, directly or indirectly, (a) anywhere in the world render any material
services for any organization, or engage in any business, that competes in any
material respect with the business of the Company or any

 

7



--------------------------------------------------------------------------------

other SunGard entity for which Executive has performed material services, or
(b) solicit or contact, for the purpose or with the effect of competing or
interfering with the business of the Company or any other SunGard entity for
which Executive has performed material services in any material respect (i) any
customer or acquisition target under contract with the Company at any time
during the last two years of Executive’s employment with the Company, (ii) any
prospective customer or acquisition target that received or requested a
proposal, offer or letter of intent from the Company at any time during the last
two years of Executive’s employment with the Company, (iii) any affiliate of any
such customer or prospect, (iv) any of the individual contacts at customers or
acquisition targets established by the Company, Executive or others at the
Company during the period of Executive’s employment with the Company, or (v) any
individual who is an employee or independent contractor of the Company at the
time of the solicitation or contact or who was an employee or independent
contractor of the Company within three months before such time unless Executive
receives prior written permission from the Chief Executive Officer of SunGard.

6. Equitable Relief.

(a) Executive acknowledges and agrees that the restrictions contained in
Section 5 are reasonable and necessary to protect and preserve the legitimate
interests, properties, goodwill and business of the Company or SunGard, that the
Company would not have entered into this Agreement in the absence of such
restrictions and that irreparable injury will be suffered by the Company or
SunGard should Executive breach any of the provisions of that Section. Executive
represents and acknowledges that (i) Executive has been advised by the Company
to consult Executive’s own legal counsel in respect of this Agreement, and
(ii) Executive has had full opportunity, prior to execution of this Agreement,
to review thoroughly this Agreement with Executive’s counsel.

(b) Executive further acknowledges and agrees that a breach of any of the
restrictions in Section 5 cannot be adequately compensated by monetary damages.
Executive agrees that the Company or SunGard shall be entitled to preliminary
and permanent injunctive relief, without the necessity of proving actual
damages, as well as an equitable accounting of all earnings, profits and other
benefits arising from any violation of Section 5 hereof, which rights shall be
cumulative and in addition to any other rights or remedies to which the Company
or SunGard may be entitled. In the event that any of the provisions of Section 5
should ever be adjudicated to exceed the time, geographic, service, or other
limitations permitted by applicable law in any jurisdiction, it is the intention
of the parties that the provision shall be amended to the extent of the maximum
time, geographic, service, or other limitations permitted by applicable law,
that such amendment shall apply only within the jurisdiction of the court that
made such adjudication and that the provision otherwise be enforced to the
maximum extent permitted by law.

(c) Notwithstanding anything in this Agreement to the contrary, if Executive
breaches any of Executive’s obligations under Section 5, the Company shall
thereafter be obligated only for the compensation and other benefits provided in
any Company benefit plans, policies or practices then applicable to Executive in
accordance with the terms thereof, and all payments under Section 2 of this
Agreement shall cease.

 

8



--------------------------------------------------------------------------------

(d) Executive irrevocably and unconditionally (i) agrees that any suit, action
or other legal proceeding arising out of Section 5, including without
limitation, any action commenced by SunGard for preliminary and permanent
injunctive relief and other equitable relief, may be brought in a United States
District Court for Pennsylvania, or if such court does not have jurisdiction or
will not accept jurisdiction, in any court of general jurisdiction in Chester
County, Pennsylvania, (ii) consents to the non-exclusive jurisdiction of any
such court in any such suit, action or proceeding, and (iii) waives any
objection which Executive may have to the laying of venue of any such suit,
action or proceeding in any such court. Executive also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers in a manner permitted by the notice provisions of Section 11
hereof.

7. Dispute Resolution. In the event of any dispute relating to Executive’s
employment, the termination thereof, or this Agreement, other than a dispute in
which the primary relief sought is an equitable remedy such as an injunction,
the parties shall be required to have the dispute, controversy or claim settled
by alternative dispute resolution conducted by JAMS (or, if JAMS is not
available, another mutually agreeable alternative dispute resolution
organization), in the city of Executive’s principal place of employment. Any
award entered by JAMS (or such other organization) shall be final, binding and
nonappealable, and judgment may be entered thereon by either party in accordance
with applicable law in any court of competent jurisdiction. This Section 7 shall
be specifically enforceable. JAMS (or such other organization) shall have no
authority to modify any provision of this Agreement. In the event of a dispute,
each party shall be responsible for its own expenses (including attorneys’ fees)
relating to the conduct of the arbitration, and the parties shall share equally
the fees of JAMS. THE PARTIES IRREVOCABLY WAIVE ANY RIGHT TO TRIAL BY JURY AS TO
ALL CLAIMS HEREUNDER.

8. Non-Exclusivity of Rights; Resignation from Boards.

(a) Nothing in this Agreement shall prevent or limit Executive’s continuing or
future participation in or rights under any benefit, bonus, incentive or other
plan or program provided by the Company and for which Executive may qualify;
provided, however, that if Executive becomes entitled to and receives the
payments described in Section 2.2(b) of this Agreement, Executive hereby waives
Executive’s right to receive payments under any severance plan or similar
program applicable to employees of the Company.

(b) If Executive’s employment with the Company terminates for any reason,
Executive shall immediately resign from all boards of directors of the Company,
any Affiliates and any other entities for which Executive serves as a
representative of the Company.

9. Survivorship. The respective rights and obligations of the parties under this
Agreement (including without limitation Sections 5, 6 and 7) shall survive any
termination of Executive’s employment or termination of this Agreement to the
extent necessary to the intended preservation of such rights and obligations.

10. Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise, and there shall be no offset against amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.

 

9



--------------------------------------------------------------------------------

11. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to the Company and SunGard, to:

SunGard Data Systems Inc.

680 East Swedesford Road

Wayne, PA 19087

Attention: General Counsel

If to Executive, to:

Mr. Gil Santos

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

12. Contents of Agreement; Amendment and Assignment.

(a) This Agreement sets forth the entire understanding between the parties
hereto with respect to the subject matter hereof and supersedes any and all
documents otherwise relating the subject matter hereof, and cannot be changed,
modified, extended or terminated except upon written amendment approved by
Executive’s supervisor and executed on behalf of the Company by a duly
authorized officer of the Company and by Executive.

(b) All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Executive under this
Agreement are of a personal nature and shall not be assignable or delegatable in
whole or in part by Executive. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise) to all or substantially all of the business or assets of the Company,
within 15 days of such succession, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform if no such succession had taken place.

13. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or

 

10



--------------------------------------------------------------------------------

application and shall not invalidate or render unenforceable such provision or
application in any other jurisdiction. If any provision is held void, invalid or
unenforceable with respect to particular circumstances, it shall nevertheless
remain in full force and effect in all other circumstances.

14. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

15. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following Executive’s death by giving the Company written notice
thereof. In the event of Executive’s death or a judicial determination of
Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.

16. Miscellaneous. All section headings used in this Agreement are for
convenience only. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.

17. Withholding Taxes. All payments under this Agreement shall be made subject
to applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Except as specifically provided otherwise in this Agreement, Executive shall be
responsible for all taxes applicable to amounts payable under this Agreement.

18. Section 409A of the Code.

(a) This Agreement is intended to comply with Section 409A of the Code and its
corresponding regulations, to the extent applicable. The payment of severance
benefits under the Agreement that are to be paid within 60 days following
Executive’s Termination Date are intended to be exempt from section 409A under
the “short term deferral” exemption. Notwithstanding anything in this Agreement
to the contrary, payments may only be made under this Agreement upon an event
and in a manner permitted by Section 409A of the Code, to the extent applicable.
As used in the Agreement, the term “termination of employment” shall mean
Executive’s separation from service with the Company within the meaning of
Section 409A of the Code and the regulations promulgated thereunder. In no event
may Executive, directly or indirectly, designate the calendar year of a payment.
For purposes of Section 409A, the right to a series of payments under the
Agreement shall be treated as a right to a series of separate payments.

 

11



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Agreement to the contrary, if the stock of
the Company becomes publicly traded, if Executive is considered a “specified
employee” under section 409A and if payment of any amounts under this Agreement
is required to be delayed for a period of six months after separation from
service in order to avoid taxation under section 409A of the Code, payment of
such amounts shall be delayed as required by section 409A, and the accumulated
amounts shall be paid in a lump sum payment within five business days after the
end of the six-month period. If Executive dies during the postponement period
prior to the payment of benefits, the amounts withheld on account of section
409A shall be paid to the personal representative of Executive’s estate within
60 days after the date of Executive’s death.

19. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the Commonwealth of Pennsylvania without giving effect to any conflict
of laws provisions.

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the Effective Date.

 

    SUNGARD HTE INC. Date:                            By:  

/s/ Michael J. Ruane

  Name:   Michael J. Ruane   Title:   Vice President Date: November 15, 2007  

/s/ Gil Santos

  Gil Santos

 

12